DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered. Claims 1-3, 7, 8, 11-16, 33-35, 51, and 57-62 are pending; claims 14-16, 51, 57, 58, and 62 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-3, 7, 8, 11-13, 33-35, and 59-61 are examined.

Withdrawn claim rejections

Claim Rejections - 35 USC § 112
The rejection of claims 19 and 49 under 35 U.S.C.112(b) is withdrawn in view of the cancelation of the claims.
The rejection of claims 19 under 35 U.S.C.112(d) is withdrawn in view of the cancelation of the claim.

Double patenting
The provisional nonstatutory double patenting rejection of claims 1-2, 13, 18-19, and 33-35 over claims 1, 4, 59,109, and 111 of cop  ending Application No. 15/222,507 is withdrawn in view of the abandonment of the copending Application.

Claim Interpretation
The term "a single antibody" in claim 1, line 4, is being interpreted as meaning "an antibody, without administration of any other antibody or antibodies".

Claims rejections


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 13, 59  and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (cited in the previous Office action) in view of Kanda et al. (Reversible cardiomyopathy associated with multicentric Castleman disease: successful treatment with Tocilizumab, an anti-interleukin 6 receptor antibody. Int. J. Hematol., 85, 207-211, 2007) and in further view of Yan et al. (Relationship of interleukin-6 with regional and global left-ventricular function in asymptomatic individuals without clinical cardiovascular disease: insights from the Multi-Ethnic Study of Atherosclerosis. Europ. Heart J., 875-882, 2010).

The claims are drawn to a method of treating a patient with left ventricular heart failure, comprising administering to the patient a therapeutically effective amount of an anti IL-6 antibody. The patient has acute or chronic heart failure. The treatment further comprises administration of a diuretic.


Miyata does not teach treating a subject that has left ventricular heart failure. 
Kanda et al. teaches treatment of a left ventricular heart failure by administering an anti-IL6 receptor antibody, Tocilizumab, to a patient suffering from Castleman disease and left ventricular heart failure. The authors treated a case of congestive heart failure in a female patient with Multicentric Castleman disease (MCD). On admission, her echocardiogram revealed a dilated and diffusely hypokinetic left ventricle. Repeated administration of an anti-IL-6 receptor antibody, Tocilizumab (formerly known as MRA), gradually improved the ventricular wall motion over 6 months without any additional treatment for heart failure, suggesting the involvement of IL-6 in the pathogenesis of her cardiomyopathy. This report is the first of MCD complicated by heart failure treated successfully with Tocilizumab. Administering Tocilizumab in cases of MCD with unexplained cardiac dysfunction is worthwhile, because such a complication could be reversible (abstract).  A dose of 8 mg/kg of Tocilizumab was administered intravenously, which dramatically alleviated the patient’s symptoms without any complications. 
The Kanda reference establishes that the blocking of the IL-6 activity (by antagonistic IL-6 receptor antibodies) is benefic for left ventricle congestive heart failure.
The important relationship between IL-6 serum levels and left-ventricular function is also underscored in Yan et al. Using magnetic resonance myocardial tagging, the authors determined peak systolic circumferential strain (Ecc) as a measure of regional systolic function in 894 asymptomatic participants in the Multi-Ethnic Study of Atherosclerosis. Ecc was analyzed by harmonic phase imaging separately in the LV anterior wall, septum, lateral wall, and inferior wall. Global Ecc was calculated as the average of Ecc in alt myocardial segments. Authors performed multivariable linear regression to evaluate the independent associations between log IL-6 and Ecc, after adjusting for demographic features, cardiovascular risk factors, and markers of subclinical atherosclerosis. The inverse relationships between IL-6 and absolute Ecc were similar in both genders. In multivariable analysis, higher IL-6 level was independently associated with reduced systolic function (less negative Ecc) in the septum [regression coefficient= 1.03 per unit higher log IL-6, 95% confidence interval (Cl) 0.26-1.79, P = 0.008] and inferior wall (regression coefficient= 1.65, 95% Cl 0.74- 2.56, P < 0.001), but not in the anterior watt (P = 0.27) or lateral wall (P = 0.52). Overall, there was an independent inverse association between IL-6 and global Ecc (regression coefficient = 0.94, 95% Cl 
In patients with chronic heart failure (HF), IL-6 level correlates with the severity of HF and confers incremental prognostic information beyond LVEF and norepinephrine level (discussion section).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have used the antibody of Miyata for treating left ventricle heart failure according to the teachings and suggestions of Kanda et al. and the studies of Yan et al. with a reasonable expectation of success. This is because the skilled artisan would have followed tested methods in the light of the involvement of IL-6 to left ventricle heart failure. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (cited in the previous Office action) in view of Kanda et al. (Reversible cardiomyopathy associated with multicentric Castleman disease: successful treatment with Tocilizumab, an anti-interleukin 6 receptor antibody. Int. J. Hematol., 85, 207-211, 2007), Yan et al. (cited supra) and in further view of Tsutamoto et al. (cited in the previous Office action). 
The claims add the limitation that the patients has elevated pre-treatment plasmaIL-6 levels of greater than 2pg/ml. 

Tsutamoto teaches that IL-6 increases with severity of heart failure (title), with congestive heart failure being correlated with plasma IL-6 levels, with a normal subject range of 1.0 +/- 0.2 pg/ml in femoral artery measurements, 2.6 +/- 0.2 pg/ml in mild congestive heart failure, and 18.3 +/- 7.8 pg/ml in severe congestive heart failure (Table 2, p. 394). Tsutamoto elsewhere states that these levels of IL-6 are plasma levels (see Abstract, 1st Column, abstract subsection "Methods").
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have modified the method of treating a patient with heart failure of the combined teachings of Miyata, Kanda and Yan such that the patient undergoing treatment has elevated pre-treatment levels above 2 pg/ml with a reasonable expectation of success because of Tsutamoto' s teaching that elevated plasma IL-6 levels (2.6 pg/ml or 18.3 pg/ml in heart failure patients vs. 1 pg/mml in normal subjects) correlate with severity of heart failure, such that patients with elevated IL-6 levels, or particularly IL-6 levels over 2 pg/ml, would be recognized as in need of the heart failure treatment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (cited in the previous Office action) in view of Kanda et al., Yan et al. (cited supra) and in further view  of Palin et al., Casu et al. and Ellison (all cited in previous office actions).

The teachings of Miyata, Kanda and Yan were presented supra and they did not indicate that the patient has diuretic resistant heart failure.
Palin discloses that treatment with anti-IL-6 antibody can trigger a significant increase in diuresis (p. 1685, 2nd Column; p. 1687, Figure 6B).
Casu teaches that use of diuretics is common in patients with heart failure, to relieve the congestive symptoms of heart failure (Abstract). Casu further teaches that diuretic resistance is a common problem in heart failure patients (p. 44, 1st Column 1st Paragraph of section "Diuretic Resistance"). Casu further teaches that loop diuretic therapy in particular is the usual way of managing congestion in heart failure patients (p. 42, l51 Column, 2nd Paragraph).
Ellison discloses that when patients remain resistant to large doses of loop diuretics, combination diuretic therapy is frequently employed, and that the dramatic effectiveness of combining two different classes of diuretic drugs is now well known (p. 594, bottom paragraph).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have modified the method of treating a patient with heart failure of the combined teachings of Miyata, Kanda and Yan to have particularly treated wherein the heart failure is diuretic resistant, in view of Palin's teaching that IL-6 can increase diuresis, which it would be recognized as beneficial in patients resistant to other diuretics being administered, particularly in view of Casu's teaching that diuretics relieve congestive symptoms of heart failure but that .

Claims 33-35 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (cited in the previous Office action) in view of Kanda et al., Yan et al. (cited supra) and in further view of Dean et al. (cited in the previous Office action).
The claims add the limitation that the antibody used for treatment comprises all the six variable region CDRs of the antibody MEDI5117.
The teachings of Miyata, Kanda and Yan were presented supra and they did not teach that the anti-lL-6 antibody comprises all six variable region CDRs of MEDl5117 or the dose of the antibody. Nevertheless, the dose of administration of the IL-6 antibody may preferably be selected from the range of 0.001 mg to 100 mg, more preferably 0.01 mg to 10 mg per 1 kg of body weight per day. Since the dose of administration differs depending on the symptom, the dose of administration is not restricted to the range mentioned above. The drug may be administered once or twice a day, or once per two or several days, although not restricted thereto Miyata et al. (col. 4, lines 1-9).
Dean discloses MEDI5117 as part of a list of I L-6 antibodies, describing it as an affinity-optimized human anti-I L-6 antibody with extended plasma half-life ([0033]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have used the MEDI5117 antibody of Dean for treating left ventricle heart failure according to the teachings and suggestions 
With regard to the actual dose, it is submitted that a skilled artisan would have found the effective dose, as per the indications of Miyata et al.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647